EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 25, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Laub on November 3, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, included herewith.
The application has been amended as follows:
 In the Abstract:
On line 8, “means of” has been deleted.


In the Claims:
In claim 1, on line 3, “the inlet side” has been replaced with --an inlet side thereof--.
In claim 1, on line 4, “the outlet side” has been replaced with --an outlet side thereof--.
In claim 1, on line 19, “release it” has been replaced with --open the alarm line--.
In claim 2, on line 4, --wherein the second pressure-operated valve -- has been inserted between “, ” and “is”.
In claim 6, on line 3, “at the alarm” has been replaced with --of the alarm--.
In claim 6, on line 5, “at the alarm” has been replaced with --of the alarm--.
In claim 13, on line 2, --, further -- has been inserted between “8” and “comprising”.
In claim 13, on line 5, --the -- has been inserted before “extinguishing” at the beginning of the line.
In claim 18, on line 10, “the alarm” has been replaced with --an alarm--.
In claim 18, on line 10, --the -- has been inserted between “from ” and “at”.
In claim 20, on line 1, “(100b-e) ” has been deleted.

4.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In FIG. 5, reference number “100c” must be replaced with --100e--.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	The prior art, alone or in combination, did not show or teach a dry alarm valve station of a fire extinguishing installation, including: the first pressure-operated valve interposed between the alarm device and the alarm valve, with the first pressure-operated valve being controlled by the control chamber and configured to block the alarm line as long as the predetermined control pressure is maintained in the control chamber, and to open the alarm line when the pressure in the control chamber is below the predetermined control pressure, together with the other recited limitations as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Lowe et al., Reilly et al. and Ringer, and US Patent Application Publication to Pohl, are cited as of interest.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752